Title: Abigail Adams to John Adams, 31 July 1775
From: Adams, Abigail
To: Adams, John


     
      Braintree july 31—1775
     
     I do not feel easy more than two days together without writing to you. If you abound you must lay some of the fault upon yourself, who have made such sad complaints for Letters, but I really believe I have wrote more than all my Sister Delegates. Their is nothing new transpired since I wrote you last, but the sailing of some transports, and 5 deserters having come into our camp. One of them is gone I hear to Phyladelphia. I think I should be cautious of him—no one can tell the secret designs of such fellows whom no oath binds—he may be sent with assassinating designs. I can credit any viliny that a Ceasar Borgea would have been guilty of—or Satan himself would rejoice in. Those who do not scruple to bring poverty, Misiry, Slavery and Death upon thousands will not hesitate at the most diabolical crimes—and this is Brittain. Blush o! Americans that ever thou derivest thy origin from such a race.
     We learn from one of these Deserters that our ever valued Friend Warren, dear to us even in Death; was not treated with any more respect than a common soldier, but the savage wretches call’d officers consulted together and agreed to sever his Head from his body, and carry it in triumph to Gage, who no doubt would have “grin’d horrible a gastly smile,” instead of imitating Ceasar who far from being gratified with so horrid a Spectacle, as the Head even of his Enimy, turned away from Pompeys with disgust and gave vent to his pitty in a flood of tears.
     “How much does pagan tenderness put christian Benevolence to shame.” What Humanity could not obtain, the rights and ceremonies of a Mason demanded. An officer who it seems was one of the Brotherwhood requested that as a Mason he might have the body unmangled, and find a decent interment for it. He obtaind his request, but upon returning to secure it, he found it already thrown into the Earth, only with the ceremony of being first placed there, with many bodies over him—
     
      “Nor writ his Name whose tomb should pierce the Skies.”
      “Glows my resentment into Guilt? What Guilt
      Can equal voilations of the Dead?
      The Dead how sacred! Sacred is the Dust
      Of this Heaven-labourd form erect, divine!
      This Heav’n assum’d Majestick robe of earth.”
     
     
     
      August 2
     
     Thus far I wrote and broke off. Hearing there was a probability of your return I thought not to send it, but the reception of yours this morning of July 23, makes me think the Day farthur off than I hoped. I therefore will add a few lines tho very unfit. I have had a very Ill Night. Just recoverd from the rash, I went out yesterday to attend the funeral of a poor fellow who the Night before fell in Battle as they were returning from the Light house. (I catchd some cold.) A Sabbeth Evening there was a warm fire from Prospect Hill and Bunkers Hill, begun first by the Riffel men taking of their Gaurds. 2 Men upon our side were kill’d, 5 of their guards were killd, 2 taken. I believe my account will be very confused, but I will relate it as well as I am able. A Sabbeth Evening a number of Men in Whale Boats went of from Squantom and Dorchester to the light house, where the General Gage had again fixd up a Lamp, and sent 12
      carpenters to repair it. Our people went on amidst a hot fire from 30 Marines who were placed there as a guard to the tory carpenters, burnt the dwelling house, took the Torys and 28 Marines, kill’d the Leiunt. and one Man, brought of all the oil and stores which were sent, without the looss of a man till they were upon their return when they were so closely persued that they were obliged to run one whale boat ashore and leave her to them. The rest arrived safe except the unhappy youth whose funeral I yesterday attended, who received a Ball thro the temples as he was rowing the boat. He belong’d to Road Island. His name was Griffin. He with 4 wounded Marines was brought by Capt. Turner to Germantown and buried from their with the Honours of War. Mr. Wibird upon the occasion made the best oration (he never prays you know) I ever heard from him. The poor wounded fellows (who are all wounded in their arms) desired they might attend. They did and he very
      pathetacally addressd them; with which they appeard affected. I spoke with them. I told them it was very unhappy that they should be obliged to fight their best Friends. They said they were sorry—they hoped in God an end would be speadily put to the unhappy contest. When they came, they came in the way of their Duty to releave Admiral Montague—with no thoughts of fighting—but their situation was such as obliged them to obey orders, but they wish’d with all their souls they that sent them here had been in the heat of the Battle, express’d gratitude at the kindness they received, said in that they had been deceived, for they were told if they were taken alive, they should be Sacrificed by us. Dr. Tufts Dress’d their wounds.
     I had a design to have wrote you something about a talk’d of appointment of a Friend of Mine to a Judicial Department, but hope soon to see that Friend, before his acceptance may be necessary. I enclose a complement coppied by a Gentleman from a peice in the Worcester paper signed Lycurgus.
     I can add no more as the good Col. Palmer Waits only my compliments to Mrs. Miflin, and tell her I do not know whether her Husband is safe here. Belona and Cupid have a contest about him. You hear nothing from the Ladies, but about Major Miflins easy address, politeness, complasance &c. &c. Tis well he has so agreable a Lady at Phyladelphia. They know nothing about forts, intrenchments &c. when they return or if they do they are all forgot and swallowed up in his accomplishments.
     
      Adieu my Dearest Friend and allways believe me unalterably yours,
      Portia
     
    